Citation Nr: 1700723	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to December 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent rating assigned for anxiety disorder.  

The Board remanded the claim for increased rating in August 2015 and referred the issue of entitlement to a TDIU.  The Board subsequently assumed jurisdiction of the claim for entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) in May 2016, when it remanded both claims listed on the title page.  

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

At this juncture, the Board notes that an October 2016 rating decision denied a claim for entitlement to an earlier effective date for the grant of service connection for anxiety disorder on the basis of clear and unmistakable error.  The Veteran was notified of this decision on November 3, 2016, and review of the record does not indicate that he has initiated an appeal of that decision.  To the extent that the Veteran's arguments for an increased rating for his anxiety disorder include statements made regarding his extreme disagreement with what transpired to him during service, those arguments will not be included in this decision.  

Additional pertinent evidence was associated with the electronic record after the issuance of the July 2016 supplemental statement of the case (SSOC).  The Veteran has waived RO consideration of that evidence.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood at any time during the appeal period.

2.  The schedular criteria for consideration of a TDIU have not been met and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2015 concerning the claim for increased rating and May 2016 concerning the claim for entitlement to a TDIU.  While the Board acknowledges that the notice pertaining to the claim for increased rating was issued after the Veteran formalized an appeal of that claim, the claim was readjudicated in SSOCs issued in December 2015 and July 2016.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the Veteran, and the Veteran testified as to treatment history, symptomatology, and functional impairment associated with his service connected conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested for both claims listed on the title page, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to a May 2016 letter asking him to clarify his employment history.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally established for anxiety disorder in an October 2008 rating decision, which assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, effective December 30, 2005.  The rating was increased to 50 percent effective July 13, 2010, in a December 2011 rating decision.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The evidence in this case pertinent to the claim for increased rating includes lay statements submitted in support of the Veteran's claim, VA treatment records, and several VA examination reports.  The mental health records associated with the Veteran's treatment are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2011, at which time an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS), was made.  Noted problems included financial problems, conflict with his daughter's boyfriend, and preoccupation with appeal of his claim for compensation.  The examiner indicated that the Veteran's diagnosis caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he was divorced by his second wife two to three years prior to the examination because she had met another man.  He lived for approximately one year with his adult daughter, her boyfriend, and his autistic grandson, but moved out because he did not get along with the boyfriend.  He was living alone and saw his daughter occasionally, but spent most of his time thinking about and pursuing his case, by which he meant his claim for compensation for a mental disorder retroactive to 1953.  His preoccupation with his claim and its legal permutations was presumed to be associated with his anxiety disorder diagnosis.  The Veteran reported he had been retired since his last examination and did not attribute his unemployment over the last year to anxiety symptoms, but the examiner noted that based on his narrative, his anxiety about his case likely interfered with his ability to follow through on other work-like tasks.  The examiner also noted that the Veteran had been in regular VA outpatient psychiatric treatment since his last examination and had an active prescription, which the Veteran believed had been controlling his panic attacks (as he had not had one for at least a month, possibly longer).  The examiner noted the following symptoms were applicable to the Veteran's diagnosis: anxiety, suspiciousness, panic attacks that occur weekly or less often, and circumstantial, circumlocutory or stereotyped speech.  The examiner also noted that the Veteran displayed an obsessive preoccupation with his compensation claim.  More specifically, he indicated that he was anxious and angry about being referred for psychiatric treatment in service.  He presented his concerns paradoxically and felt he did not suffer from any significant psychiatric symptoms at the time he was hospitalized during service, but says instead that he was being persecuted by an officer.  He also believed, however, that he was unjustly denied compensation for his psychiatric problems (which he says he did not have) in the 1950s.  The examiner also noted the Veteran's thinking was highly circumstantial with regard to this contradictory claim and to much else in his history.  His circumstantiality was presumably one of the symptoms associated with his disorder, and likely interfered with socialization to a moderate degree.  It was determined that the Veteran was capable of managing his financial affairs.  

In an August 2012 letter, Dr. S.K. reported that she believed the Veteran was more disabled now in terms of his anxiety disorder than he was in previous years; that his pending court case with the VA was causing him a lot of uncontrolled anxiety, which had been difficult to treat; and that she advised reconsideration of his level of impairment as she felt it should be increased.  Dr. K. submitted another letter in July 2013 that is almost completely verbatim of the August 2012 letter.  In an October 2013 letter, Dr. K. wrote that the Veteran was never able to maintain a job for any length of time during his adult life; that he struggled with every feeling comfortable in a workplace environment and in dealing with others and trusting them; and could not handle workplace stress, leading to significant loss of productivity throughout his lifetime.  

The Veteran underwent a VA mental disorders DBQ in November 2012, at which time an Axis I diagnosis of anxiety disorder, NOS, was made.  The examiner indicated that the disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran did not report any significant changes in social functioning since his last examination in September 2011.  The examiner noted, however, that treatment notes indicate that he recently went on a blind date (he is not pursuing the relationship) and played softball in Queens over the summer.  The Veteran maintained a relationship with his daughter, who lived nearby, but tried to avoid her boyfriend.  He reported that he ate out twice a day, which contributes to his untenable financial situation, because his kitchen reminds him in some way of having to do KP while he was in the service.  He had also stopped paying rent on his apartment and was waiting to be approved for a Housing and Urban Development Veterans Administration Supported Housing (HUD-VASH) voucher, but worried that his landlord might evict him.  The Veteran continued to be preoccupied with his case and spent a good deal of time worrying and thinking about it.  The Veteran reported that he stopped working as a salesman for the Nestle Corporation in 2006 or 2007, when the company was downsizing.  He did not attribute his subsequent unemployment to psychiatric symptoms.  The examiner reported that the following symptoms applied to the Veteran's diagnosis: depressed mood; anxiety; suspiciousness; and circumstantial, circumlocutory or stereotyped speech.  It was determined that the Veteran was capable of managing his financial affairs.  

In an October 2013 statement signed by the Veteran, but drafted by one of his children, it is reported that the Veteran has been fixated/focused on what happened to him during service and that his anxiety had continued throughout his life, contaminating his mind all the time.  It is noted that the Veteran  never feels at ease; that his thoughts are not aligned because he is consumed with his case; that he has experienced depression, a sense of worthlessness, and feelings of impermanence and unreality; and that he has severe anxiety and panic attacks.  It is also noted that he is extremely cognitive, intact, diligent, and has no problem being asked questions pertaining to his case.  

In a June 2014 statement, E.S., the Veteran's HUD-VASH case manager from United Veterans Beacon House, Inc., wrote that the Veteran had been a client since January 2013 and had been seen weekly since receiving his voucher.  E.S. wrote that weekly visits are based on assisting the Veteran with maintaining his housing (which includes working on maintaining his health, support systems, and benefits) and that each visit can last anywhere from 15 minutes to an hour or more, depending on what needs to be addressed at each visit.  E.S. also wrote that each visit had always involved the Veteran relaying information regarding his experiences in the military and the subsequent claims to VA for disability, all beginning in 1953.  Although they also worked on budgeting, bill paying, medical care, and socialization with friends, the discussions are regularly brought back to the Veteran's military experiences and claims filed by him with VA.  E.S. asserted that these digressions made success in addressing the Veteran's other needs a slow process and at times, there was little to no progress made.  

The Veteran underwent a VA mental disorders DBQ in June 2014, at which time a diagnosis of anxiety disorder, NOS, was provided.  The examiner noted that the disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was reported that the Veteran was living alone in an apartment had been divorced twice, most recently in 2010.  He had two children from his first marriage and did not speak to his son or his son's two children, though he did talk to his daughter.  The Veteran reported that he dated "once in a while" and that he enjoyed playing paddleball twice a week (traveling 40 miles each way to play) with people he had played with for the past 60 years.  The examiner reported that since the last VA examination, the Veteran noted "I've been fighting a case for the past 61 years with the VA appeals" and that "my company commander was prejudice against whites and jews."  The examiner noted that despite the intensity of his presentation, the Veteran could not make clear the exact nature of his disagreement.  It was also noted that the Veteran drove, shopped, and managed his own funds.  The Veteran indicated that he last worked for the Nestle Company as a salesman about six or seven years ago.  He worked for that company for about two years and noted that cardiac stent insertions was the reason for him not working, as well as because of his advanced age of 81.  The Veteran was receiving VA mental health therapy; was taking the medications Bupropion and Citalopram; and had not been hospitalized for psychiatric issues since the last examination.  The following symptoms were noted to apply to the Veteran's diagnosis: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and obsessional rituals which interfere with routine activities.  The examiner determined that the Veteran was capable of managing his financial affairs.  In the remarks section, the examiner indicated that the Veteran is predominantly influenced by recurrent, persistent, and circumstantial thoughts about "the case;" that his thinking is unclear, rigid and inflexible; and that he was dominated by a desire to be vindicated and to receive retroactive benefits.  He was of the belief that the examination would ultimately promote those outcomes.

In an April 2015 statement, A.A., a different HUD-VASH case manager from United Veterans Beacon House, Inc., wrote that he had been working with the Veteran since the first week of July 2014 as a requirement for receiving and keeping a HUD-VASH voucher.  A.A. indicates that many visits involve telling of experiences in the military and disability claims to VA beginning in 1953 and because of these stories, which are reiterated often, it makes for a difficult process in dealing with everyday issues.  A.A. also indicates that on some visits, little can be accomplished without redirection.  

The Veteran testified in July 2015 that someone comes to visit him at home on a weekly basis to make sure everything is ok with him, to include making sure finances, food and medications are in order.  He indicated that having this person was beneficial to him because he is depressed and his anxiety would be worse if his case worker was not keeping him in check.  The Veteran also testified that he cannot get the situation he went through during the military out of his mind; that he does without food sometimes as a result; that he thinks about it when walking on the beach, when he wakened in the middle of the night to go to the bathroom; and that the only time he does not go through it is when he is playing paddleball.  He testified that all his medical care providers know about the case and his friends hate him because he cannot get his case out of his head.  When asked whether he would be able to adjust to stressful circumstances in a work like setting, the Veteran indicated that he would not because his case was all he thought about.  The Veteran also indicated that he had been married twice and had no contact with his son, who was young when he and his first wife got divorced.  He testified as to the following symptoms: panic attacks and nervousness, and reported that he was receiving mental health treatment every four weeks.  The Veteran's representative asserted that the Veteran met the criteria for a 100 percent evaluation because someone comes to his home to check on him every week, which they felt was a pre-requisite for the intermittent inability to perform activities of daily living, and that the Veteran would not be in nearly as good a condition as he is if the case worker did not come.  

In a December 2015 VA Form 21-4138, nurse practitioner (NP) J.W.H. wrote that the Veteran had been in treatment at the Northport VAMC since April 2012 and that she had been working with him since September 2014.  The NP indicated that the Veteran had struggled with severe anxiety and that this level of anxiety is heightened, making it difficult for the Veteran to deal with life.  She also reported chronic irritability and intolerance to human interaction, which interfere with his ability to function.  

The Board does not find that a rating in excess of 50 percent for anxiety disorder is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges the Veteran's reported symptomatology, to include a fixation with the circumstances that occurred to him during service that tends to consume much of his thinking; depression; a sense of worthlessness; feelings of impermanence and unreality; anxiety; panic attacks; and nervousness.  The Board also acknowledges that the Veteran has had two failed marriages, with the second one ending in divorce in approximately the year 2010, and that he is estranged from his son and his son's children.  Finally, the Board acknowledges a June 2015 letter located in the Veteran's VA treatment records written by the same NP who wrote the December 2015 VA Form 21-4138, in which it was noted that the Veteran had limited support, lived a solitary life, and had had failed marriages/relationships as a result of his anxiety disorder and the case, as well as a March 2016 VA psychiatry note that indicates that for the past 60 plus years, the Veteran had been consumed by the case and this had greatly impacted his quality of life, including his marriages, estranged relationships with his children, and relationships with peers.  These statements, however, are not corroborated by the Veteran's reports made to his HUD-VASH social workers, and the Board does not find that the Veteran is unable to establish and maintain effective relationships.  This is so because he has reported traveling approximately 40 miles each way to play paddleball with friends he has known for a long time; he maintains a relationship with his daughter and her son, and has gone out to dinner and traveled with them; and the Veteran has reported visiting with friends.  The Veteran has also reported being able to eat out on a regular basis, has been able to travel to walk on the beach and go to museums, and was able to interact appropriately with volunteers who had come to assist him with moving apartments through the HUD-VASH program.  See VA treatment records.  

The Board also acknowledges that the September 2011 VA examiner indicated that the Veteran displayed an obsessive preoccupation with his compensation claim; and that the June 2014 VA examiner determined that the Veteran had obsessional rituals which interfere with routine activities.  The social workers who were assigned to work with the Veteran through the HUD-VASH program, however, consistently reported that the Veteran's apartment was neat and clean, though at times papers would be scattered around the floor; and while the Veteran occasionally reported to his HUD-VASH program case managers that he was low on money (which was related to the Veteran's unwillingness to change habits, such as frequently eating out and not spending money on gas to travel large distances to socialize, rather than an inability to budget appropriately), he consistently reported to them that he had food and that his bills were current.  Moreover, it was determined in 2016 that the Veteran could be visited twice monthly, rather than every week, through the HUD-VASH program because he performed activities of daily living, managed his finances, and kept himself well-nourished with minimal effort, and VA examiners have consistently determined that the Veteran was capable of managing his financial affairs.  These findings also do not support a finding that the Veteran's reported panic attacks and depression affected his ability to function independently, appropriately and effectively.  

In addition to the foregoing, there is no evidence of suicidal ideation, as the Veteran consistently denied suicidal ideation and several providers have reported the absence of any behavior indicative of suicidality; no evidence of impaired impulse control, which was consistently noted in treatment records to be good; no evidence of spatial disorientation, as the Veteran was consistently noted to be fully oriented during mental status evaluations; and no evidence of neglect of personal appearance and hygiene, as the Veteran was consistently reported to be well groomed and dressed.  And while the Board acknowledges that the Veteran's speech was reported as detail-oriented and preoccupied and pressured at times, that several providers have documented trouble redirecting the Veteran when he began talking about his case, and that the June 2014 VA examiner indicated that the Veteran is predominantly influenced by recurrent, persistent, and circumstantial thoughts about his case, there is no indication that the Veteran's speech was ever intermittently illogical or obscure.  

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for anxiety disorder.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected anxiety disorder is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 442.  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

In its May 2016 decision, the Board determined that the issue of entitlement to a TDIU had been raised because an October 2013 correspondence from Dr. S.K. reflected that that due to the Veteran's anxiety disorder, he cannot handle workplace stress and has an inability to maintain a job for any length of time.  No formal application for entitlement to a TDIU has been received from the Veteran. 

In this case, the Veteran is service-connected for two disabilities, namely anxiety disorder (50 percent disabling) and pulmonary tuberculosis, chronic, re-infection type, minimal, inactive to include mild obstructive dysfunction (10 percent disabling).  The Veteran's combined rating has been 60 percent as of July 13, 2010.  See e.g., December 2016 rating decision; see also 38 C.F.R. § 4.25.  Given the foregoing, the Veteran has not met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a) at any time during the period that is the subject of this appeal.  The Board must consider the provisions of 38 C.F.R. § 4.16 (b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16 (a).  

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321 (b) and 38 C.F.R. § 4.16 (b). 

As noted above, the Board has determined that the criteria for the currently assigned disability rating for the anxiety disorder more than reasonably describe the Veteran's disability level and symptomatology such that no extraschedular referral pursuant to 38 C.F.R. § 3.321 (b) is required.

The Board also finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16 (b).  The Board acknowledges that it appears the Veteran has not worked since 2006 or 2007.  See November 2012 and June 2014 VA examination reports.  The Board also acknowledges that some medical professionals have indicated the Veteran's service-connected anxiety disorder would affect employment.  More specifically, the September 2011 VA examiner determined that although the Veteran reported he had been retired since his last examination and did not attribute his unemployment over the last year to anxiety symptoms, his anxiety about his case likely interfered with his ability to follow through on other work-like tasks.  And in the October 2013 letter, Dr. K. wrote that the Veteran was never able to maintain a job for any length of time during his adult life; that he struggled with every feeling comfortable in a workplace environment and in dealing with others and trusting them; and could not handle workplace stress, leading to significant loss of productivity throughout his lifetime.  There is no indication in the record, however, that employment would be precluded due to the Veteran's service-connected disabilities.  Moreover, the Veteran himself has never attributed his unemployment to either of his service-connected disabilities.  Rather, during the November 2012 VA examination, the Veteran reported that he stopped working as a salesman for the Nestle corporation in 2006 or 2007, when the company was downsizing; and during the June 2014 VA examination, the Veteran indicated that he last worked for the Nestle company as a salesman about six or seven years prior, a position he left after about two years due to the insertion of cardiac stents and his advanced age of 81.  

In the absence of evidence that the Veteran is not capable of performing the physical and mental acts required by employment, extraschedular referral under 38 C.F.R. § 4.16 (b) is not warranted.



ORDER

A rating in excess of 50 percent for anxiety disorder is denied.

Entitlement to a total disability rating based on individual unemployability is denied.


____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


